DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown (US 10,463,086).

In regard to claim 18, Brown teaches an article of clothing (see annotated figure below), comprising: in a first configuration,Page 8 of 23 h 2022 Reply to Office Action of: July 21, 2022two overlapping, oppositely arranged tapered panels fixedly coupled to opposite sides of a back panel of the article of clothing (panels: 106, 107 coupled at 218, 219 to back panel: 217 and overlapping at front zipper 108), each of the tapered panels detachably coupled to a shoulder region of the back panel by way of a first half of a first fastening device and a bottom edge of the article of clothing by way of a first half of a second fastening device (panels 106 and 107 attached via zippers: 110 to shoulder region and to back panel via zipper 108 along the front), wherein each of the tapered panels comprises a longer bottom edge, a shorter top edge relative to the longer bottom edge, and an inner edge that extends between the shorter top edge and the longer bottom edge (see annotated figure below); and in a second configuration, at least one of the tapered panels is detached from the back panel at one or more of the shoulder region of the back panel and the bottom edge (see annotated figure below zippers 105 and 108); and wherein the article of clothing comprises a hood having at least one neck flap configured to detachably couple to at least one of the tapered panels (see hood attached via zippers 110 to tapered panels: 106, 107).

    PNG
    media_image1.png
    514
    528
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 10,463,086) in view of Trujillo et al. (US 7,634,818).
Brown teaches a clothing article as described above in claim 18. However, Brown fails to teach piping along the edges of the article of clothing along an outer surface of the back panel, wherein the piping along the outer surface of the back panel forms a chevron across a width of the back panel.
In regard to claim 20, Trujillo et al. teaches the use of trim/piping along the edges of the article of clothing along an outer surface of the back panel, wherein the piping along clothing and the outer surface of the back panel is in an aesthetically pleasing pattern (column 5, lines 27-40).
It would have been obvious before the effective filing date to one having ordinary skill in the art based upon design choice to have provided the pattern in a chevron across the width of the back panel. The chevron patterned piping as disclosed by applicant is a decorative structure of the article and one having ordinary skill in the art can decorate a garment article as desired for aesthetic effects. Trujillo et al. teaches garment article having piping in patterns for decorative purposes (column 5, lines 27-40).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided clothing article of Brown with piping edges and patterns as taught by Trujillo et al. since the clothing article of Brown having piping along its edges and patterns of piping would provide a more aesthetically pleasing and decorative clothing article (see Trujillo et al.: column 5, lines 27-40). Here we are taking one well-known article of clothing (Brown) and providing it with a well-known clothing article piping design as taught by (Trujillo et al.).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Good (US 5,920,906). 
Brown teaches a clothing article as described above in claim 18. Further, Brown teaches the hood attached to an upper region of the back panel. However, Brown fails to teach the hood having a set of flaps extending away from a base of the hood, wherein the set of flaps are configured to cross and overlap when ends of the set of flaps are coupled to the shorter top edges of the tapered panels.
Good teaches an outerwear garment with a hood, wherein the hood is attached to an upper region of the back panel and at least one neck flap comprises a set of flaps extending away from a base of the hood (hood: 28 in figures 3 and 5, flaps extending out at each side), wherein the set of flaps are configured to cross and overlap when ends of the set of flaps are coupled to the shorter top edges of the tapered panels (see figure 3 flaps couple to panel at fasteners 30 and 36).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hood of Brown with the hood having a pair of flaps as taught by Good, since the hood of Brown provided with a pair of flaps would teach a hood that provides for even greater coverage of the user’s body from the elements while also allowing for different styling of the hood as desired (Good: column 1, lines 7-10). It is noted that the hood with flaps attached to the shoulder portions of Good provided on the outerwear garment of Brown would teach a hood that attaches to the outer tapered panels, 106, 107).

Claims 10, 12, 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (CN 107048493A) in view of Seiler (US 2014/0273736) and Jones (US 4,706,304).
 	In regard to claim 10, Lan teaches an apparel item (brassiere as illustrated in figures 1-5), comprising: a first tapered section configured to wrap across a front of a wearer along a first direction and detach from a first shoulder region of the apparel item (see cover 3 and annotated figure below), wherein the first tapered section comprises a longer bottom edge, a shorter top edge relative to the longer bottom edge, and an inner edge that extends between the shorter top edge and the longer bottom edge (see annotated figure 2 below); a second tapered section configured to wrap across the front of the wearer along a second direction, overlap with the first tapered section (see cover 2 in annotated figure below and figure 2, same structure as cover 3 just on opposite side of brassiere), and detach from a second shoulder region of the apparel item, the second direction being opposite to the first direction (see figure 4 detailing cover 3 being attached at the shoulder region and the same fastening shoulder structure on cover 2: 1002), wherein the second tapered section comprises a longer bottom Page 4 of 24Application No. 16/988,207Attorney Docket No.: 190140US02/348039Response Filed: June 28, 2022Reply to Office Action of: March 29, 2022edge, a shorter top edge relative to the longer bottom edge, and an inner edge that extends between the shorter top edge and the longer bottom edge (see annotated figure below and figure 2); a back panel configured to be positioned along a back of the wearer and coupled at a first side to the first tapered section and at a second side to the second tapered section (back panel is 6, 7, 8, 9); a first inner panel coupled partially to the first side of the back panel and partially to the first tapered section (see annotated figure below first inner panel can be panel of inner cup 1 or can be inner layer of 2-leryed tapered covers: see description of 2-layered covers in Example 1 of description), such that the first inner panel is positioned inside of the first tapered section (both of cup 1 or inner layered panel of 2-layered structure are inside the cover/tapered outer layer); and a second inner panel coupled partially to the second side of the back panel and partially to the first tapered section (see annotated figure below second inner panel can be panel of inner cup 1 or can be inner layer of 2-layered tapered cover: see description of 2-layered covers in Example 1 of description), such that the second inner panel is positioned inside of the second tapered section (both of cup 1 or inner layered panel of 2-layered structure are inside the cover/tapered outer layer). 

    PNG
    media_image2.png
    338
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    471
    media_image3.png
    Greyscale

 	
 	However, Lan fails to teach and a hood attached to an upper region of the back panel, the hood having a first neck flap and a second neck flap configured to be positioned at a neck of the wearer and configured to detachably couple to each of the first tapered section and the second tapered section, wherein each of the first neck flap and the second neck flap comprises two parallel edges and an end positioned intermediate the two parallel edges. 
 	Seiler teaches an accessory sleeve panel attached to an upper region of the back panel and having a set of flaps configured to be positioned at a neck of the wearer and extending away from a base of the panel (accessory is attached to upper region of back panel: see figure 1; base of panel is back portion of 110: figure 1, flaps structure are forward and outward from 110 including sleeves in each direction and portion covering neck), wherein the set of flaps are configured to be detachable coupled to each of the first and second tapered panels (see figure 2 flaps are attached to brassiere via hooks 146, 142, 148, 144 that are capable of being hooked to the tapered panel of Jones when worn with the accessory).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the brassiere of Lan with the attached sleeved accessory panel as taught by Seiler, since the brassiere of Lan provided with an attached sleeved accessory panel would teach a brassiere garment with attached arm coverings/flaps for modesty and aesthetic effects (paragraph 0004). 
However, Seiler fails to teach the panel being a hood and the hood comprises first and second flaps that each having two parallel edges and an end positioned intermediate the two parallel edges.
Jones teaches an accessory panel with a hood that when attached to the accessory panel of Seiler would provide a hood that attaches to an upper region of the back panel of the brassiere and having neck flaps/sleeves extending away from the base of the hood (see figure 5 of Jones and column 3, lines 13-18 detailing hood can be attached thereto); wherein the hood’s flaps/sleeves each comprise two parallel edges and an end positioned intermediate the two parallel edges (see annotated figure below).

    PNG
    media_image4.png
    243
    644
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sleeved panel of Lan and Seiler with the hood attached to the sleeved panel and end with parallel edges as taught by Jones, since the sleeved panel of Lan and Seiler having a hood attached thereto would provide a means to keep the user’s head covered and protected from the environment as desired and the parallel edges attaching a cuffed end would provide a cuff to hold in place against a user’s wrist. Here we are taking one well-known sleeved accessory attached to a brassiere (Seiler) and providing a hood and cuff portions from another well-known sleeved accessory (Jones) to create a sleeved accessory attached to a brassier with a hood and cuffs to further cover, fit, and protect the user as desired.

 	In regard to claim 12,  Lan teaches further comprising a hem fixedly coupled to a bottom edge of the back panel (hem includes bottom of coupling portion of front and back panels: 201: Figure 1), the hem including a mechanism of a second half of the first fastening device arranged along an outer surface of the hem below the second side of the back panel (coupling devices 4 and 5 are arranged along the bottom hem (201) and below hem based upon positioning of article), the mechanism of the second half of the first fastening device configured to mate with the mechanism of the first half of the first fastening device (see fastening device: 4 as illustrated and discussed in the description translation), and a mechanism of a second half of the second fastening device arranged along the outer surface of the hem below the first side of the back panel (hem includes bottom of coupling portion of front and back panels: 301: figure 1), the mechanism of the second half of the second fastening device configured to mate with the mechanism of the first half of the second fastening device (see fastening device: 5 as illustrated and discussed in the description translation). 
 
 	In regard to claim 16, Lan teaches further comprising a first inner pocket coupled to an outer surface of the first inner panel and a second inner pocket coupled to an outer surface of the second inner panel (the first and second inner panel are the inner cup portion 1 as detailed in the annotated figure above, the inner pocket is the socket for retaining a breast pad as described in the description translation in the content of the invention section).  

 	In regard to claim 17, Lan teaches wherein sizes of openings of the first inner pocket and the second inner pocket are adjustable (all socket/pocket openings are adjustable from pulled open to closed as desired).  

 	In regard to claim 21, Lan teaches wherein the inner edge of the first tapered section comprises a mechanism of a first half of a first fastening device, and further wherein the inner edge of the second tapered section comprises a mechanism of a first half of a second fastening device (inner edge as detailed in annotated figure above has the corresponding fastener 4/5 attached thereto).  

 	In regard to claim 22, Lan teaches wherein the inner edge of the first tapered section comprises a tapered section tapers towards the longer bottom edge of the first section to define a taper of the first tapered section (see annotated figure above detailing, the tapered sections).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/21/22 have been fully considered but they are not persuasive. 
Applicant remarks that Lan, Seiler, and Jones fails to teach “wherein each of the first neck flap and the second neck flap comprises two parallel edges and an end positioned intermediate the two parallel edges” as amended into claim 10.
Jones has been used to teach the neck flap/sleeves each comprising two parallel edges and an end positioned intermediate the two parallel edges as detailed above in the office action.

Applicant remarks that the prior art fails to teach “wherein the article of clothing comprises a hood having at least one neck flap configured to detachably couple to at least one tapered panels” as amended into claim 18.
 It is noted that this claim has been rejected under different prior art as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Dobson (US 4,928,321) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732